Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action based on the application filed on July 31st, 2019, which claims 1-20 are presented for examination.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Status of Claims
Claims 1-20 are pending in the application and have been examined below, of which, claims 1, 14, and 17 are presented in independent form.
Information Disclosure Statement
The information disclosure statements filed on October 9th, 2019 comply with the provisions of 37 CFR 1.97, 1.98. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghavan et al. (US Publication No. 2017/0161180 – hereinafter, Raghavan).
Regarding claim 1:
Raghavan discloses a method, comprising: 
selecting a first set of factors to be considered in a first test plan for testing a computer program (“a software application and/or software systems or one of its features is tested using a test suite with unique test scenarios of the one or more test cases i.e. with unique test scenarios of the corresponding one or more test cases” (See par. [0020])); 
assigning a first set of test data to the first set of factors (“a test suite having a plurality of test cases is received from a user along with optimization parameters. The optimization parameters include, without limitation, path similarity index between each of the one or more test cases that is set by default, criticality factor associated with each test case and requirement factor related to requirement of each test case” (See par. [0020])); 
performing a first test on the computer program based on the first set of factors, considering the first set of test data (“a test suite having a plurality of test cases is ; 
analyzing first test results obtained in response to performing the first test on the computer program (“Based on the optimization parameters, similarity index score of each test case is calculated. The similarity index score of each test case is calculated by comparing a test scenario of each test case with a test scenario of a reference test case having number of components of the test scenario is highest among all the plurality of test cases. Based on the calculation, set of one or more test case whose similarity index score is equal to or more than a threshold score are identified to be requiring optimization. On the identified set of the one or more test case, one or more events such as one or more test cases are eliminated from usage for the testing, creation of a separate test suite and/or modification of the one or more test cases are performed in order to use unique test cases for optimizing the test suite suitable for carrying out the testing of the software application and/or software systems or one of its features.” (See par. [0020])); and 
in response to analyzing the first test results, updating at least one of the first test plan, the first set of factors, and the first set of test data for testing the computer program (“Based on the optimization parameters, similarity index score of each test case is calculated. The similarity index score of each test case is calculated by comparing a test scenario of each test case with a test scenario of a reference test case having number of components of the test scenario is highest among all the plurality of test cases. Based on the calculation, set of one or more test case whose similarity index score is equal to or more than a threshold score are identified to be requiring optimization. On the identified set of the one or more test case, one or more events such as one or more test cases are eliminated from usage for the testing, creation of a separate test suite and/or modification of the one or more test cases are performed in order to use unique test cases for optimizing the test suite suitable for carrying out the testing of the software application and/or software systems or one of its features.” (See par. [0020])).

Regarding claim 2:
The rejection of claim 1 is incorporated, Raghavan further comprising: 
in response to updating, generating at least one of a second test plan, a second set of factors, and a second set of test data (“Then, among such one or more test cases, a second reference test case is identified whose number of components is highest among the one or more test cases” (See par. [0020])); 
performing a second test on the computer program based on at least one of the second test plan, the second set of factors, and the second set of test data (“Then, ; 
analyzing second test results obtained in response to performing the second test on the computer program (Then, among such one or more test cases, a second reference test case is identified whose number of components is highest among the one or more test cases. Test scenario of each such test case is compared with a test scenario of the second reference test cases to calculate similarity index score. Like above, second set of test cases are identified to be requiring optimization when similarity index score is equal to or more than a threshold score “” (See par. [0020])); and 
in response to analyzing the second test results, updating at least one of the second test plan, the second set of factors, and the second set of test data for testing the computer program (“Then, among such one or more test cases, a second reference test case is identified whose number of components is highest among the one or more test cases. Test scenario of each such test case is compared with a test scenario of the second reference test cases to calculate similarity index score. Like above, second set of test cases are identified to be requiring optimization when similarity index score is equal to or more than a threshold score. This process of identifying a reference test case, calculating the similarity index score and identifying of sets of test cases requiring .

Regarding claim 3:
The rejection of claim 2 is incorporated, Raghavan further comprising: 
in response to updating, generating at least one of an nth test plan, an nth set of factors, and an nth set of test data (“Then, among such one or more test cases, a second reference test case is identified whose number of components is highest among the one or more test cases. Test scenario of each such test case is compared with a test scenario of the second reference test cases to calculate similarity index score. Like above, second set of test cases are identified to be requiring optimization when similarity index score is equal to or more than a threshold score. This process of identifying a reference test case, calculating the similarity index score and identifying of sets of test cases requiring the optimization is repeated until no test case is found from the second set of one or more test cases which do not require the optimization and whose similarity index score satisfies the predetermined threshold score” (Underline added – See par. [0020]). Also see FIG. 2 and associated text, such as, “The iteration details 208 contain number of iterations performed for identifying reference test case scenarios in each iteration, computation of similarity index scores using the comparison between the test case scenario and the reference test case scenarios in the corresponding iteration, identification of set of one or more test cases requiring the optimization based on the predetermined threshold score, and performing the one or ; 
performing an nth test on the computer program based on at least one of the nth test plan, the nth set of factors, and the nth set of test data (“Then, among such one or more test cases, a second reference test case is identified whose number of components is highest among the one or more test cases. Test scenario of each such test case is compared with a test scenario of the second reference test cases to calculate similarity index score. Like above, second set of test cases are identified to be requiring optimization when similarity index score is equal to or more than a threshold score. This process of identifying a reference test case, calculating the similarity index score and identifying of sets of test cases requiring the optimization is repeated until no test case is found from the second set of one or more test cases which do not require the optimization and whose similarity index score satisfies the predetermined threshold score” (Underline added – See par. [0020]). Also see FIG. 2 and associated text, such as, “The iteration details 208 contain number of iterations performed for identifying reference test case scenarios in each iteration, computation of similarity index scores using the comparison between the test case scenario and the reference test case scenarios in the corresponding iteration, identification of set of one or more test cases requiring the optimization based on the predetermined threshold score, and performing ; 
analyzing nth test results obtained in response to performing the nth test on the computer program (“Then, among such one or more test cases, a second reference test case is identified whose number of components is highest among the one or more test cases. Test scenario of each such test case is compared with a test scenario of the second reference test cases to calculate similarity index score. Like above, second set of test cases are identified to be requiring optimization when similarity index score is equal to or more than a threshold score. This process of identifying a reference test case, calculating the similarity index score and identifying of sets of test cases requiring the optimization is repeated until no test case is found from the second set of one or more test cases which do not require the optimization and whose similarity index score satisfies the predetermined threshold score” (See par. [0020]). Also see FIG. 2 and associated text, such as, “The iteration details 208 contain number of iterations performed for identifying reference test case scenarios in each iteration, computation of similarity index scores using the comparison between the test case scenario and the reference test case scenarios in the corresponding iteration, identification of set of one or more test cases requiring the optimization based on the predetermined threshold score, and performing the one or more events on such sets of the one or more test ; and  90743092 13 
in response to analyzing the nth test results, updating at least one of the nth test plan, the nth set of factors, and the nth set of test data for testing the computer program (“Then, among such one or more test cases, a second reference test case is identified whose number of components is highest among the one or more test cases. Test scenario of each such test case is compared with a test scenario of the second reference test cases to calculate similarity index score. Like above, second set of test cases are identified to be requiring optimization when similarity index score is equal to or more than a threshold score. This process of identifying a reference test case, calculating the similarity index score and identifying of sets of test cases requiring the optimization is repeated until no test case is found from the second set of one or more test cases which do not require the optimization and whose similarity index score satisfies the predetermined threshold score” (Underline added – See par. [0020]). Also see FIG. 2 and associated text, such as, “The iteration details 208 contain number of iterations performed for identifying reference test case scenarios in each iteration, computation of similarity index scores using the comparison between the test case scenario and the reference test case scenarios in the corresponding iteration, identification of set of one or more test cases requiring the optimization based on the predetermined threshold score, and performing the one or more events on such sets of .

Regarding claim 4:
The rejection of claim 1 is incorporated, Raghavan further discloses wherein analyzing comprises determining a second set of factors for testing the computer program (“Then, among such one or more test cases, a second reference test case is identified whose number of components is highest among the one or more test cases” (See par. [0020])).

Regarding claim 5:
The rejection of claim 1 is incorporated, Raghavan further comprising performing a second test on the computer program in response to updating the at least one of the first test plan, the first set of factors, and the first set of test data (Then, among such one or more test cases, a second reference test case is identified whose number of components is highest among the one or more test cases. Test scenario of each such test case is compared with a test scenario of the second reference test cases to calculate similarity index score. Like above, second set of test cases are identified to be requiring optimization when similarity index score is equal to or more than a threshold score. This process of identifying a reference test case, calculating the similarity index .

Regarding claim 6:
The rejection of claim 1 is incorporated, Raghavan further discloses wherein analyzing comprises identifying test cases to be included in the first test plan for testing the computer program (“On the identified set of the one or more test case, one or more events such as one or more test cases are eliminated from usage for the testing, creation of a separate test suite and/or modification of the one or more test cases are performed in order to use unique test cases for optimizing the test suite suitable for carrying out the testing of the software application and/or software systems or one of its features.” (See par. [0020])).

Regarding claim 7:
The rejection of claim 1 is incorporated, Raghavan further discloses wherein updating the first test plan for testing the computer program comprises updating a test case in the first test plan  (“On the identified set of the one or more test case, one or more events such as one or more test cases are eliminated from usage for the testing, creation of a separate test suite and/or modification of the one or more test cases are performed in order to use unique test cases for optimizing the test suite suitable for .

Regarding claim 8:
The rejection of claim 1 is incorporated, Raghavan further discloses wherein updating the first test plan for testing the computer program comprises updating a test step in a test case in the first test plan (“Particularly, embodiments of the present disclosure intend to remove redundancies of paths or steps contained in test scenario of one or more test cases” (See par. [0020])).

Regarding claim 9:
The rejection of claim 1 is incorporated, Raghavan further discloses wherein analyzing comprises determining a risk factor for performing the first test on the computer program, wherein the risk factor is calculated based on a function used between the first set of factors and the first set of test data (“Furthermore, the one or more user devices 108 are used to input risk parameters, a predetermined threshold score set by the one or more user for optimization and other such parameters related to the optimization of the test suite in usage” (See par. [0025])).

Regarding claim 10:
The rejection of claim 9 is incorporated, Raghavan further discloses wherein the risk factor is used to determine an action related to at least one of the first test plan, the first set of factors, and the first set of test data (“The optimization parameters 204 also .

Regarding claim 11:
The rejection of claim 1 is incorporated, Raghavan further discloses wherein analyzing comprises identifying test cases to be removed from the first test plan for testing the computer program (FIG. 2 and associated text, such as, “the optimization module 224 performs one or more events on the identified first set of the one or more test cases for optimizing the test suite. The one or more events include, but are not limited to, further optimization to identify unique test case scenarios and/or to identify more redundant test case scenarios, eliminating the test scenario of such redundant test case scenarios, determining uniqueness of one or more steps or paths in the test scenario of the corresponding test case, generating a different test scenario to remove the redundancy of other test scenarios of the other test cases, etc.” (See par. [0049])).

Regarding claim 12:
The rejection of claim 1 is incorporated, Raghavan further discloses wherein analyzing comprises identifying an additional factor for inclusion in the first set of factors (“In an embodiment, the criticality parameters and the requirement coverage parameters are applied on the one or more test cases which require the optimization. In a situation where the test case scenario of the one or more test cases is marked critical and/or having critical components, then the critical test case scenario is retained. In a situation where the test case scenario of the one or more test cases is marked for requirement, then the test case scenario is retained.” (See par. [0048])).

Regarding claim 13:
wherein analyzing comprises identifying a factor for removal from the first set of factors (FIG. 2 and associated text, such as, “the optimization module 224 performs one or more events on the identified first set of the one or more test cases for optimizing the test suite. The one or more events include, but are not limited to, further optimization to identify unique test case scenarios and/or to identify more redundant test case scenarios, eliminating the test scenario of such redundant test case scenarios, determining uniqueness of one or more steps or paths in the test scenario of the corresponding test case, generating a different test scenario to remove the redundancy of other test scenarios of the other test cases, etc.” (See par. [0049])).

Regarding claim 14:
This is a system version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale



Regarding claim 15:
The rejection of base claim 14 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.

Regarding claim 16:
The rejection of base claim 14 is incorporated. All the limitations of this claim have been noted in the rejection of claim 8, and is therefore rejected under similar rationale.

Regarding claim 17:
This is a non-transitory machine-readable storage medium version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claims 1 and 5, and is therefore rejected under similar rationale.


The rejection of claim 17 is incorporated, Raghavan further discloses wherein the instructions to update include instructions to select a second set of factors in the first test plan (“Then, among such one or more test cases, a second reference test case is identified whose number of components is highest among the one or more test cases” (See par. [0020])).


Regarding claim 19:
The rejection of claim 17 is incorporated, Raghavan further discloses wherein the instructions to update include instructions to select a new test plan for testing the computer program (FIG. 2 and associated text, such as, “the optimization module 224 performs one or more events on the identified first set of the one or more test cases for optimizing the test suite. The one or more events include, but are not limited to, further optimization to identify unique test case scenarios and/or to identify more redundant test case scenarios, eliminating the test scenario of such redundant test case scenarios, determining uniqueness of one or more steps or paths in the test scenario of the corresponding test case, generating a different test scenario to remove the redundancy of other test scenarios of the other test cases, etc.” (See par. [0049])).

Regarding claim 20:
The rejection of claim 17 is incorporated, Raghavan further discloses wherein the instructions to update include instructions to assign a second set of test data to the first set of factors (“a test suite having a plurality of test cases is received from a user along with optimization parameters. The optimization parameters include, without limitation, path similarity index between each of the one or more test cases that is set by default, criticality factor associated with each test case and requirement factor related to requirement of each test case” (See par. [0020])).
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192    
May 20th, 2021